Exhibit 99.1 Each of the Reporting Persons whose names are set forth below hereby executes this Form 4. The principal business address of each of the Reporting Persons is as set forth in item one above. CMEA Ventures Information Technology II, L.P. By: CMEA Ventures IT Management II, L.P Its Managing Partner By: /s/ James Watson 2/08/08 Title: General Partner Date CMEA Ventures Information Technology, II, Civil Law Partnership By: CMEA Ventures IT Management II, L.P Its Managing Partner By: /s/ James Watson 2/08/08 Title: General Partner Date CMEA Ventures IT Management II, L.P By: /s/ James Watson 2/08/08 Title: General Partner Date By: /s/ Lance W. Bridges as Atty-in-fact 2/08/08 Thomas Baruch Date By: /s/ James Watson 2/08/08 James Watson Date
